             Case 8:20-bk-03563-RCT          Doc 149      Filed 10/21/20      Page 1 of 1



                              UNITED STATES BANKRUPTCY COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       TAMPA DIVISION

In re:
PERFORMANCE DRIVEN
LANDSCAPING CORP.                                              Case No.: 8:20-bk-03563-RCT
                                                               Chapter 11

        Debtor.                /


                    NOTICE OF APPEARANCE AND REQUEST FOR SERVICE

         PLEASE TAKE NOTICE that the undersigned hereby files her Notice of Appearance as Attorney for
Officer/Interested Party, Joy Nichole DeGrasse, in the above styled cause, and requests that a copy of each
notice of any proceeding, hearing and/or report in this matter, be served upon the undersigned via CM/ECF or
at the address provided below.


                                         CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that this Notice of Appearance for Interested Party and Request for Notice has
been served on the 21st of October 2020, to all parties receiving notices via CM/ECF and the parties listed
below were served via U.S. or Certified Mail as indicated:

U.S. Mail:
None

Certified Mail:
None

                                               Respectfully submitted,

                                               Roberts Law, PLLC
                                               2075 Main Street, Suite 23
                                               Sarasota, Florida 34237
                                               Office (941) 444-9783
                                               Fax (941) 296-8517
                                               www.kellyrobertslaw.com


                                               /s/ Kelly Roberts
                                               Kelly Roberts, Esq.
                                               F.B.N. 83804
                                               kelly@kellyrobertslaw.com
